Citation Nr: 1400487	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for depression for the period prior to July 26, 2012.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Attorneys at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in part, granted service connection for major depression and assigned an initial 50 percent disability evaluation, effective September 18, 2009. 

In a May 2012 decision, the Board, in part, remanded the issue of entitlement a total rating based on unemployability due to service-connected disabilities (TDIU) and denied entitlement to an initial rating in excess of 50 percent for major depression.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court vacated the portion of the May 2012 Board decision denying an initial evaluation in excess of 50 percent for depression and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In an August 2012 rating decision, the RO, in part, granted entitlement to a TDIU, effective September 18, 2009 and increased the Veteran's 50 percent disability rating for depression to a 100 percent disability rating, effective July 26, 2012.

The Board notes that while the Veteran is in receipt of the highest scheduler rating of 100 percent for his service-connected depression for the period since July 26, 2012, since the 50 percent evaluation for the period prior to July 26, 2012 does not constitute a full grant of the benefits sought, the increased rating issue for the time period prior to July 26, 2012 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board at the RO.  However, in a December 2013 correspondence, the Veteran's representative indicated that the Veteran did not want a hearing.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

For the period prior to July 26, 2012, the Veteran's depression was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment was shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for depression for the period prior to July 26, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In correspondence dated in November 2009, prior to the date of the issuance of the appealed September 2010 rating decision,  the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in December 2009 and June 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the December 2009 and June 2011 examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

In this case, the RO granted service connection for major depression and assigned an initial 50 percent disability evaluation, effective September 18, 2009 under Diagnostic Code 9434.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012). 

Factual Background and Analysis

The Veteran submitted a claim of entitlement to service connection for depression in September 2009.  On VA examination in December 2009, the VA examiner noted that a previous VA examination in 2005 had focused on the question of posttraumatic stress disorder (PTSD) but that the current analysis was independent in that the question was whether the Veteran had depression due to coping with medical problems.  The examiner noted that the Veteran had been married twice and was currently in a relationship with a woman that he had dated since 1995 (except for a two year period).  The Veteran described his current relationship as good.  

On mental status examination, the Veteran was alert and well oriented.  His thoughts were logically connected and easy to follow.  He was organized in his verbal report.  He was energetic and talkative.  Memory was intact with an above average performance.  He denied auditory hallucinations but reported possible visions as he indicated that he looked down the hallway and saw people coming that were not there.  He denied suicide attempts.  He reported that he only had suicidal ideation when he was asked this question by psychotherapists.  The examiner noted that there some minor hostility was evident in this response.

The Veteran endorsed symptoms of being down in the dumps over half of the day, losing interest in almost everything, an absence of hobbies, sleep problems, being easily fatigued and tired, feeling worthless about being in a wheelchair, feelings of guilt, difficulty concentrating and being easily distracted, and going back and forth over all of his decisions.  The examiner noted that the Veteran exhibited some symptoms of mania, but did not feel that the symptoms were significant enough to warrant a bipolar affective disorder.  The Veteran claimed to have some periods of pressures of speech as well as some periods of impulsive spending and gambling and promiscuous sexuality.  He did not exhibit any inflated self-esteem.

The examiner noted that the Veteran did not display PTSD and did not meet the criteria for generalized anxiety disorder.  He seemed competent to handle his funds and seemed capable of cooking, cleaning, shopping, maintaining personal hygiene and meeting other daily living responsibilities.  The examiner noted a likelihood of exaggeration of symptoms and complaints.  The examiner indicated that while the Veteran suffered considerable depression, there was not a clear connection between his depression and the end of his employment.  He indicated that it appeared that the major reason for the Veteran's unemployment was dealing with pain and medical problems.  He noted that the Veteran had not yet made use of mental health resources.  The diagnosis was recurrent moderate major depression.  The examiner assigned a GAF score of 52.  

The examiner noted that the Veteran's depression had an impact on his quality of life.  He was unable to do many of the things he preferred to do and he did not enjoy domestic and recreational activities the way he did before.  This seemed to be largely due to his depression.  This also impacted his sleep and energy level.  His prognosis was guarded.  It seemed that his medical condition was deteriorating but he was in a relatively stable relationship with a girlfriend.

The Veteran underwent a VA examination in June 2011.  The examiner acknowledged the statement by the Veteran's treating psychiatrist and reviewed notes by that provider as well as those of the Veteran's psychologist.  It was noted that issues in psychotherapy tended to be the Veteran's problems with depression, irritability and frustration not only with his medical problems, but also dealing with problems related to the treatment of these medical concerns as well as rumination and issues related to his interpersonal relationships.

The Veteran reported being depressed all of the time because of his poor physical ability.  He often felt tired, fatigued and overly drowsy.  He could not concentrate and had no motivation to do anything as he would "rather lie in bed".  He could not complete tasks or projects.  He did not sleep well.  He woke up early and ruminated about issues from his past.  He felt frustrated all of the time and avoided going out and being around other people as he socially isolated himself from others.  Over the last 18 months he had been thinking more and more of his problems and was sleeping worse.  He had these symptoms of depression on a daily basis.  The severity was moderate.  The Veteran complained that his daily routine was compromised because of his depression as he often stayed in bed and did not eat.

Clinical testing was completed, to include administration of the personality and clinical inventories, an anxiety index, and a depression inventory.  The examiner noted that the personality inventory as invalid and the clinical inventory was marginally valid, and the examiner cautioned that it should be interpreted cautiously.  On mental status examination, the Veterans' speech was spontaneous, clear, and coherent.  His mood was depressed and his affect constricted.  Attention was intact, and the Veteran was oriented.  His thought process and content were unremarkable.  No delusions were noted.  Judgment and insight were intact.  The Veteran endorsed sleep impairment.  He denied hallucinations.  The examiner noted that there was no inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  Homicidal and suicidal thoughts were not present.  The Veteran described difficulty attending to his personal hygiene due to physical disability.  The examiner provided a diagnosis of depressive disorder not otherwise specified (NOS), and assigned a GAF score of 60.  He noted that there was mild impairment in social and occupational functioning.  He commented that there was little evidence to indicate that the Veteran's depression was significantly worse than when he was previously examined.  He indicated that it did not appear to be debilitating.  The examiner determined that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms.  He also did not have deficiencies in the judgment, thinking, family relations, work mood or school.  There was no reduced reliability and productivity due to mental disorder symptoms.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning (routine behavior, self-care and normal conversation).   The examiner noted that the Veteran's depression caused problems with attention, concentration, and motivation that resulted in a lower level of efficiency in work settings.

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial disability rating greater than 50 percent for the Veteran's service-connected depression is not warranted for the period prior to July 26, 2012. 

In this regard, the evidentiary record was negative for speech that was intermittently illogical, obscure or irrelevant; spacial disorientation; or near-continuous panic or depression affecting his ability to function independently.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  While the Veteran reported having issues related to his interpersonal relationships, his social impairment more closely contemplates the currently assigned 50 percent evaluation as the December 2009 VA examiner noted that the Veteran reported that his relationship with his current girlfriend was "good".  The examiner further noted that the Veteran was in a "relatively stable relationship" with a girlfriend.

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

While the September 2009 VA examiner noted considerable depression, he also indicated that the Veteran was well oriented and had logical thought processes.  The June 2011 VA examiner also concluded that impairment in social and occupational functioning was mild as the Veteran's depression did not appear to be debilitating.  Moreover, while the Board accepts that the Veteran's depression has effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  

The Veteran's GAF scores ranging from 52 to 60 for this period also generally reflect moderate symptoms.  

Additionally, the December 2009 and June 2011 VA examiners noted that the Veteran's symptoms appeared to be in the mild to moderate range.  Notably, the December 2009 VA examiner described the Veteran's symptoms as moderate while the June 2011 VA examiner concluded that the Veteran's symptoms caused only mild impairment.  Indeed, for the period prior to July 26, 2012, at no point did the December 2009 or June 2010 VA examiners or any other examiner or treating physician find that the Veteran's depression caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  Notably, the June 2010 VA examiner specifically found that the Veteran did not have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

In fact, the Board notes that the June 2010 VA examiner indicated that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  This description corresponds squarely with the schedular requirements for the assignment of a lesser 30 percent disability rating.  

Thus, while the record demonstrates that the Veteran does have some social and occupational impairment such as his depression having an impact on his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned for the period prior to July 26, 2012.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 50 percent rating for the period prior to July 26, 2012.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating.

Accordingly, this evidence demonstrates that prior to the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

For the period prior to July 26, 2012, there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating.   

In closing, the Board also notes that the Veteran's representative has recently submitted a July 2013 vocational assessment in which it was noted that he has been unable to secure or maintain substantial employment since 2005.  Although this document has been considered, the Board notes that the examiner considered not only the service-connected depression but several other service-connected disabilities in making that determination.  For this reason, and as the report does not contain the sort of detailed clinical findings regarding the symptoms and manifestations of his depression for the period under consideration that were provided in the VA examinations discussed above, the Board finds this report to be of very little probative value regarding the issue under consideration herein.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected major depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected major depression for the period prior to July 19, 2012.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for depression for the period prior to July 26, 2012 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


